WILKINS, Justice
(dissenting).
I respectfully dissent.
The appellant was charged with a speeding violation on December 2, 1976. He claims, inter alia, that the gubernatorial proclamation of January 2, 1974, setting the speed limit at 55 miles per hour expired prior to the date of December 2, 1976, and therefore he should not have been found guilty of a violation emanating from a speed limit set by this proclamation. I agree.
In State v. Foukas, Utah, 560 P.2d 312 (1977) where this Court held this proclamation valid under the Emergency Highway Energy Conservation Act (Public Law 93-239) and Utah Code Ann., 1953, Sec. 41-6-46(4), we did not decide when the gubernatorial emergency powers in this matter should end. On this very point, I believe these powers ended when Public Law 93-239, ante, which triggered and authorized the invocation of these powers, expired, viz., June 30, 1975.
MAUGHAN, J., concurs in the views expressed in the dissenting opinion of WILKINS, J.